DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-7, 9, and 13-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 9, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta et al. US Publication 2012/0022385 (hereinafter Shimuta) in view of Baxi et al. US Publication 2016/0157781 (hereinafter Baxi) in view of Lee et al. US Publication 2016/0089053 (hereinafter Lee) in view of Miller US Patent 8,320,985 (hereinafter Miller) and in further view of Lee et al. US Publication 2016/0192856 (hereinafter Lee ‘856).
Regarding claim 1, Shimuta discloses a biosignal measurement apparatus capable of measuring a user’s biosignal in real time ([0003]-[0006] which mentions monitoring of ECG signals which are in real time), the biosignal measurement apparatus comprising: a plurality of ECG sensors (first and second) separated from each other and configured to measure a biosignal through contact with a user’s body (electrodes 10-11, see Figures 1-2 for the spacing), where the first electrode is formed on a surface of the apparatus and the second electrode on the display screen (Figure 9 which shows electrodes at two different locations on the device); wherein the electrodes are configured to be utilized as touch sensors for executing functions in addition to a biosignal measurement function of the biosignal measurement apparatus (electrodes 10-11 which are capacitively coupled to the user when the user touches the screen and perform the function of determining if good contact has been applied, see also [0027]-[0028][0106] which describes monitoring of contact based on impedance/resistance sensing which then can allow for ECG sensing to take place), and though mentions that a time period must be met in order to ECG signals to be recorded (Figure 8), there is no mention of what occurs if that criteria or poor contact is made as well as being silent on PPG sensing.
Baxi teaches a physiological monitoring device that includes a biosignal measurement apparatus that is configured to execute a different function according to whether the user’s body has touched the electrodes and a period of time during which the user’s body touches the electrodes ([0022][0028]-[0029], [0036]-[0037][0064]-[0065] which details a specific process that utilizes electrodes to first determine if contact has been made at which point if the voltage reaches a certain threshold, ECG and respiratory monitoring can ensue, all of this occurs in sequence and by extension over a specific time period). The sensor of Baxi executes the different function of the electrodes initially (contact sensing, [0022]), which occurs over a period of time while the user is touching the electrodes ([0022]), and once contact is determined a biosignal measurement program then begins running to record ECG signals ([0022][0028]). Baxi further teaches the use of PPG sensors for measuring the SpO2 levels as claimed ([0022][0032], and further details that they can both be sensed at the same time as per [0014][0071] where it mentions both sense at the opportunistic time frame which simply indicates after the device is turned on, though is also silent on the location of the PPG sensors). It would have been obvious to the skilled artisan before the effective filing date to utilize the PPG sensors as taught by Baxi with the device of Shimuta as predictable results would have ensued (allowing for additional sensing including PPG; blood pressure is a common physiological metric for determining heart related issues). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Baxi with the device of Shimuta to allow for time to occur for processing of the voltages before the ECG circuitry starts up to conserve power (as detailed by Baxi [0228]). Shimuta touches base on the general concept of determining good contact, however lacks detail that Baxi ultimately provides.
Shimuta additionally discloses that the electrodes are configured to function as electrodes for biosignal measurement in a state where a biosignal measurement program is running in the biosignal measurement apparatus and to function as touch sensors for executing functions not associated with biosignal measurement in a state where the biosignal measurement program is not running (electrodes 10-11 which are designed to monitor ECG signals once good contact has been determined by the voltages and signal to noise ratios, see [0151]-[0154]). Baxi further expands on that by explicitly showing that the electrodes are initially used for determining contact (a different function than the biosignal measurement program), then once good contact is confirmed ECG signal monitoring can begin with those same electrodes (which is what is being considered the biosignal measurement program/function; see [0022][0028]-[0029], [0036]-[0037][0064]-[0065]). The biosignal measurement program cannot run when contact is poor which aids in meeting the claim limitation. 
Shimuta as modified by Baxi is silent on sensor being configured to correct the measured biosignal based on which parts of the user’s body are in contact with the electrodes. Lee teaches a wristworn sensing device that includes a plurality of electrodes (110, 115, 120, 125) and a sensor to correct the measured biosignal based on which part of the user’s body is in contact with the electrodes ([0016][0021], [0039][0062]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Lee with the device of Shimuta and Baxi in order to increase the accuracy of the obtained results.
Shimuta does not disclose that there is a PPG sensor formed at a location where the second electrode is formed. And though Baxi mentions the use of ECG and PPG together once the device is powered on, the resultant combination of Shimuta and Baxi provides no further detail on the location. Miller teaches incorporating the PPG sensors into the display of the touch screen (Figure 5 with PPG sensors 120, 320 within the display 110 and formed between 110 and the touch screen itself at 105). It has been held by the courts that simply placing a known element in another location that performs the same operation is a matter of design choice, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled artisan before the effective filing date to rearrange the parts as taught by Miller within the display of Shimuta and Baxi as a matter of design choice as the operation of the PPG sensor as detailed in Baxi that concurrently senses with the ECG electrodes would operate the same in either location and could be placed in the display of Shimuta. 
Though the resultant combination of Shimuta and Baxi teaches the structure as claimed along with combining ECG and PPG data ([0022] of Baxi) in order to find the general blood pressure but is silent on additionally processing the information to determine PTT or PWV). Lee ‘856 teaches a phycological sensing device that monitors both PPG and ECG signals ([0056]) that then can determine blood pressure by calculating a metric of PWV using a correlation of ECG and PPG signals (wave comparison as per [0056]). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional calculations as taught by Lee ‘856 with the already present ECG and PPG sensors of Shimuta and Baxi as predictable results would have ensued (determination of blood pressure).
Regarding claim 4, Shimuta discloses that the sensor is configured to execute (i) a first function other than the biosignal measurement program when the user’s body touches the electrodes for less than a first reference time in the state where the biosignal measurement function is not running (the first function being the display screen popping up showing the user where to place the fingers and for how long, see Figure 8), (ii) a second function other than the biosignal measurement function when the user’s body touches the electrodes for the first reference time or longer and less than a second reference time in the state where the biosignal measurement function is not running ([0150]-[0156] which mentions running a set of processes to ensure that the biological signal is optimal, this all occurs after the first function but before actual ECG processing), and (iii) the biosignal measurement function when the user’s body touches the electrodes for the second reference time or longer in the state where the biosignal measurement program is not running ([0021][0125][0156] which mentions the generic monitoring of ECG signals after good contact has been made and confirmed). Baxi reinforces the second function of the determination of good contact before ECG monitoring is to take place (as mentioned above in rejected claim 1).
Regarding claim 7, Shimuta is silent on the apparatus being a wrist watch. Lee teaches a physiological monitoring device that includes an apparatus that is a wristwatch apparatus configured to be worn around the user’s wrist (Figures 4, 7-8), wherein the electrodes include a first electrode formed on a surface that contacts the user’s wrist wearing the biosignal measurement apparatus and a second electrode disposed on a different surface from the first electrode (Figures 1A-B, 8, which shows electrodes on an inside of the strap of the wrist watch and electrodes on an outside of the watch strap so the other hand can complete the circuit).
Regarding claim 9, Shimuta discloses that the sensor is configured to correct a biosignal based on an assumption that the biosignal was measured in a state where the first electrode A was in contact with the user’s wrist and where the second electrode B was in contact with the user’s finger (elements 19 and 21 which are basic ECG processing components that alter the signal after good contact is made). Which parts of the human body are contacted is intended use and does not affect the structure of the device. Lee however specifically teaches such body parts as shown in Figures 4, 7-8. It would have been obvious to the skilled artisan to rearrange the electrodes as taught by Lee with the device of Shimuta as predictable results would have ensued (utilizing a different type of art recognized equivalent device of a wrist watch versus a smart phone).
Regarding claim 13, Shimuta as modified by Baxi, Lee, Miller, and Lee ‘856 discloses a biosignal measurement device (as mentioned above in rejected claim 1) that when used would be utilized by the same method steps as claimed (see contents of rejected claim 1 above, see also Figures 1-2, 7-8 electrodes 10-11; see also [0003]-[0006] which further mentions the monitoring of ECG signals). Baxi additionally teaches a determination step of whether or not a biosignal program is running or not [0022][0028]-[0029],[0065] which details monitoring for contact then once contact is determined running a biosignal program, and by extension the apparatus would know whether the biosignal program was running as it would in fact be powered on). It would have been further obvious to the skilled artisan before the effective filing date to determine if the biosignal program was running as taught by Baxi with the device of Shimuta in order to aid in conserving power as this is the main goal of Baxi, and if there is no program running the rest of the device need not be powered. 
Regarding claims 15-16, Shimuta discloses that the electrodes are configured to be utilized as touch sensors for executing functions in addition to a biosignal measurement function of the biosignal measurement apparatus (electrodes 10-11 which are capacitively coupled to the user when the user touches the screen and perform the function of determining if good contact has been applied, see also [0027]-[0028][0106] which describes monitoring of contact based on impedance/resistance sensing which then can allow for ECG sensing to take place), but is silent on the timing. Baxi again teaches that some time passes after good contact has been determined ([0022][0028] and as in further detail above) and the ECG (biosignal monitoring program) begins once that time frame has elapsed (exceeding of the reference time), and though this happens quickly there is some amount of time that has to occur in order for the electrical circuit to complete before the ECG monitoring can take place [0022][0028]-[0029], [0036]-[0037][0064]-[0065]). Though there is not an explicitly predetermined reference time mentioned (as in after amount of time “X” seconds has passed ECG monitoring can begin), the same amount of time to determine the contact quality would have been required to function as disclosed. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Baxi with the device of Shimuta in order to conserve power when the biosignal measurement program is not actively running. 
Regarding claims 18-19, see contents of rejected claim 15-16 above.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi, Lee, Miller, and Lee ‘856, as applied to claim 4, and in further view of Kacelenga et al. US Publication 2016/0374578 (hereinafter Kacelenga).
Regarding claim 5, Shimuta is silent on the allowing of inputs to the device. Kacelenga teaches an ECG monitoring device that allows for controlling of the reference times and the functions ([0067]-[0069] which details being able to start and stop ECG recording; there is a time period that takes place while determining good contact has been made shown in Figure 4 at 430, however that step can be interrupted manually by starting ECG monitoring whether or not that step has completed and by extension altering the time periods for both sets). No additional detail is included on what set and modify the functions can include, however Kacelenga mentions being able to optionally include impedance monitoring as well as a specific aspect of the PQRST wave, suggesting at a minimum that the user can change the functionality by monitoring these additional signals. It would have been obvious to the skilled artisan before the effective filing date to utilize the input selection programming as taught by Kacelenga with the device of Shimuta in order to afford the user more control over operation and monitoring of the device.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi, Lee, Miller, and Lee ‘856, as applied to claim 1, and in further view of Bohorquez et al. US Publication 2013/0338473 (hereinafter Bohorquez). 
Regarding claim 6, Shimuta is silent on monitoring a degree to which the device touches the user’s body. Bohorquez teaches a sensing device that includes that the sensor is configured to determine a degree to which the user’s body touches the electrodes and, when a determination result is that the degree to which the user’s body touches the electrodes is outside a range for biosignal measurement, inform the user of the determination result ([0178]-[0180] which details monitoring voltages across tissue via the electrodes and alerting the user if poor contact on an electrode is present; the “degree” being interpreted as good contact or poor contact). It would have been obvious to the skilled artisan before the effective filing date to utilize the alert aspect of Bohorquez with the device of Shimuta in order to aid in letting the user know good contact has or has not been made.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi, Lee, Miller, and Lee ‘856, as applied to claims 1 and 13 respectively, and in further view of Yang et al. US Publication 2014/0148719 (hereinafter Yang).
Regarding claim 14, Shimuta is silent on the specified functions. Yang teaches a touch screen with integrated electrodes for biosignal sensing ([0037]) where the overall biosignal program (application program, [0004]-[0005]) is to be used on a capacitive display of an iPad/iPhone ([0005]), where those same electrodes on the display can also act as the point where an incoming call, an alarm can be set, or recording can take place give the well-known iOS includes an overlay that can interrupt apps/programs to allow the user to answer a call. As the functions not associated with the biosignal measuring program are inherently part of a smartphone (Apple iPhone) well before the effective filing date, and as the electrodes are part of the same capacitive components that allow for the user to interact with the phone, the skilled artisan would have found it obvious before the effective filing date to perform one of the above functions known to smartphones in combination to the biosignal measurement program/app of Yang combined with the device of Shimuta (also a smartphone design) as predictable results would have ensued (being able to answer a call on the user’s smartphone while an app was open).
Regarding claim 17, see contents of rejected claim 14 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta as modified by Baxi, Lee, Miller, and Lee ‘856,  as applied to claim 13, and in further view of Lee et al. US Publication 2016/0058381 (hereinafter Lee ‘381).
Regarding claim 20, Shimuta is silent on the level of contact of the electrodes on the body part. Lee ‘381 teaches a monitoring device that determines a degree to which the user's body touches the plurality of electrodes ([0067] Figures 8-9, where the degree of contact can be binary between good versus bad contact); and when a determination result is that the degree to which the user's body touches the plurality of electrodes is outside a range for the biosignal measurement function, informing the user of the determination result (Figures 8-9 which shows the GUI display with the message informing the user as to the level of contact). It would have been obvious to the skilled artisan before the effective filing date to alert the user to the degree of contact as taught by Lee ‘381 with the device of Shimuta for the same predictable results and advantages as disclosed in Lee ‘391 ([0067]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the prior art of record with respect to the newly added limitations pertaining to the additional processing of the PTT or PWV. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794